Citation Nr: 1328444	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with complaint of sciatic left lower extremity prior to 
October 26, 2012.

2.  Entitlement to a disability rating in excess of 10 
percent for sciatica of the right lower extremity prior to 
October 26, 2012.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a disability rating of 20 percent for 
degenerative disc disease of the lumbar spine with complaint 
of sciatic left lower extremity and 10 percent for sciatica 
of the right lower extremity.  

A videoconference hearing was held in August 2012 before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

In September 2012, the Board remanded the claims for 
additional development.  During the pendency of this appeal, 
by a rating decision in February 2013, the Appeals 
Management Center (AMC) increased the Veteran's rating for 
degenerative disc disease/intervertebral disc syndrome of 
the lumbar spine to 60 percent, effective October 26, 2012, 
and awarded a 100 percent disability rating for loss of use 
of both lower extremities, also effective October 26, 2012, 
with appropriate special monthly compensation awarded as 
well.  

In July 2013, the Board denied the Veteran's claims for 
higher disability ratings for disc disease/intervertebral 
disc syndrome of the lumbar spine and loss of use of both 
lower extremities, from October 26, 2012.  The Board 
remanded the claim for an increased rating for degenerative 
disc disease of the lumbar spine with complaint of sciatic 
left lower extremity prior to October 26, 2012, as well as 
the claim for an increased rating for sciatica of the right 
lower extremity prior to October 26, 2012, for additional 
development.  Accordingly, the issues have been framed as 
listed on the title page. 

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic claims file associated with 
the appellant's claims.  A review of the documents in such 
file reveals that they are either duplicative of the 
evidence in the paper claims file or are irrelevant to the 
issues on appeal.  It now returns for further appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether, during the period of the claim prior to October 26, 
2012, the Veteran's degenerative disc disease of the lumbar 
spine with complaint of sciatic left lower extremity was 
manifested by symptoms consistent with flexion limited to 30 
degrees.

2.  Prior to October 26, 2012, sciatica of the right lower 
extremity was manifested by no more than mild incomplete 
paralysis. 


CONCLUSION OF LAW

1.  Prior to October 26, 2012, the criteria for entitlement 
to an evaluation of 40 percent, but no higher, for 
degenerative disc disease of the lumbar spine with complaint 
of sciatic left lower extremity, were met.  38 U.S.C.A §§ 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012).

2.  Prior to October 26, 2012, criteria for a rating higher 
than 10 percent for sciatica of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. § 4.124, Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the 
claims submitted, the division of responsibilities in 
obtaining evidence, and assistance in developing evidence, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a 
letters sent in January 2010.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability under consideration, pursuant to the recent 
holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The 
claims were readjudicated in the July 2013 supplemental 
statement of the case.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment records, and pursuant to the 
September 2012 and July 2013 Board remands, private and VA 
treatment records have been obtained.  In addition, he has 
been provided with appropriate VA examinations in connection 
with the claims.  He has not indicated there are any 
additional records that VA should seek to obtain on his 
behalf.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claim, and the RO/AMC has 
substantially complied with the previous remand directives 
such that no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before a Veterans 
Law Judge (VLJ) in which he presented oral argument in 
support of his increased rating claim.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) requires that the VLJ who chairs a hearing 
explain the issues and suggest the submission of evidence 
that may have been overlooked.  Here, during the hearing, 
the VLJ identified the issues and asked specific questions 
directed at identifying whether the Veteran had symptoms 
meeting the criteria for a higher rating.  Moreover, the 
Veteran volunteered his treatment and symptom history.  In 
addition, the VLJ asked clarifying questions regarding where 
and by whom treatment was provided in order to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding 
that might substantiate the claim.  On remand the VLJ 
provided the Veteran an opportunity to provide the names of 
his treatment providers so that those records might be 
obtained.  Additionally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) or identified any prejudice in the 
conduct of the Board hearing.  The hearing focused on the 
elements necessary to substantiate the claims.  As such, the 
Board finds that there is no prejudice to the Veteran in 
deciding this case and that no further action pursuant to 
Byrant is necessary.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so by providing evidence and argument.  Any 
error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2011); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Recently, the Court clarified that although pain may be a 
cause or manifestation of functional loss, limitation of 
motion due to pain is not necessarily rated at the same 
level as functional loss where motion is impeded.  See 
Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. 
App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  

Disabilities of the lumbar spine (other than intervertebral 
disc syndrome when evaluated on the basis of incapacitating 
episodes) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2012).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

For the period of the claim prior to October 26, 2012, the 
Veteran's degenerative disc disease of the lumbar spine was 
rated as 20 percent disabling under Diagnostic Code 5237.  
The Veteran filed the instant claim for increase on January 
13, 2010.

Under Diagnostic Codes 5235-5242, the criteria for the next 
higher rating, 40 percent rating, are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will 
be assigned for unfavorable ankylosis of the entire spine. 
Any associated objective neurological abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2012), Note (1). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a (2012), 
Note (5). 

Under the criteria governing disabilities of the lumbar 
spine, intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  This formula provides a 40 percent evaluation for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a (2012).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) (2012).

The rating schedule also provides guidance for separately 
rating neurologic impairment.  See Note (1) of the General 
Rating Formula of Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  Here, the Board notes that other than the 
neurological impairment of the service-connected right lower 
extremity addressed below, at no time during the period on 
appeal has the Veteran reported bowel or bladder or other 
impairment associated with his service-connected 
degenerative disc disease.

Ratings for paralysis of the sciatic nerve are set forth at 
38 C.F.R. § 4.124A, Diagnostic Code 8520.  A 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and Diagnostic Code 8720 
refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Board has reviewed all the evidence in the record.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

By way of background, service connection for a lower back 
disability has been in effect since August 1962 due to 
injuries the Veteran sustained in a bus accident during 
service in 1961.  An April 2006 rating decision 
recharacterized the disability as degenerative disc disease 
of the lumbar spine with painful and limited motion and 
assigned a separate rating for sciatica of the right lower 
extremity.  The Veteran filed the instant claim for 
increased ratings in January 2010.  As noted in the 
Introduction of this decision, in July 2013 the Board denied 
the Veteran's claims for higher disability ratings for disc 
disease/intervertebral disc syndrome of the lumbar and loss 
of use of both lower extremities, from October 26, 2012.  
Thus, currently before the Board are claims for entitlement 
to higher ratings for a lumbar spine disability and sciatica 
of the right lower extremity prior to October 26, 2012.

VA and private treatment records prior to October 26, 2012 
recorded complaints of pain and numbness in the lower back 
and lower extremities.  In a statement in October 2009, the 
Veteran's VA treating physician indicated that the Veteran's 
sciatic nerve paralysis and lumbosacral and cervical strain, 
had worsened due to aging.  The clinician reported that the 
Veteran required a walker for ambulation and was not capable 
of walking more than 20 to 30 feet without stopping, due to 
severe low back pain from his sciatica, lumbar 
osteoarthritis, and difficulty walking.  A June 2010 
neurological treatment note contained findings of 
neurological symptoms affecting the lower extremities that 
were attributed to neuropathy, likely related to ETOH abuse.  
An assessment of nonorganic gait impairment was also noted.  
On neurological evaluation in April 2011, the Veteran 
reported generalized weakness, sensory loss and numbness in 
all extremities.  Sensory examination was inconsistent with 
a radiculopathic pattern.  Rather, the distal sensory loss 
was circumferential and suggestive of neuropathy.  The 
Veteran's neuropathy was attributed to alcohol abuse.  

The Veteran underwent a VA spine examination in February 
2010.  The examiner noted that the Veteran had considerable 
difficulty walking and taking off his trousers and shoes.  
He used a walker for ambulation.  His gait was slow.  
Straight leg raise was to 20 degrees in the right leg, with 
pain and limited movement.  On the left, straight leg raise 
was to 40 degrees.  There was no weakness or lack of 
endurance.  The examiner was unable to test the Veteran's 
forward flexion due to the Veteran's "almost disastrous loss 
of balance" and weakness, noting that "any attempt at 
forward flexion resulted in almost three falls," and that 
the Veteran's "legs seemed to give out from under him."  The 
examiner diagnosed a past history of osteoarthritis of the 
spine and neuropathy of the left leg.  

The Veteran was also given a VA peripheral nerve examination 
in February 2010.  He reported back pain with radiating to 
his legs, along with numbness in his feet.  The Veteran 
related inability to bend over or do any lifting.  A lumbar 
myelogram was normal.  On examination, the right lower 
extremity was exhibited mild weakness of the distal leg/foot 
musculature.  The distal peripheral nerves in both legs were 
affected.  There was decreased sensory function in the lower 
extremities bilaterally.  Plantar flexion was normal.  Knee 
reflexes were absent.  The Veteran's gait was antalgic.  X-
rays of the lumbar spine revealed degenerative joint 
disease.  The Veteran denied any bowel or bladder 
impairment.  The examiner diagnosed back pain associated 
with right and left sciatica associated with the service-
connected injury.  The examiner opined that while the 
service-connected disability was productive of significant 
pain, it was unlikely that worsening of the Veteran's 
neurological symptoms affecting the lower extremities was 
due to the service connected disability.  Instead, the 
examiner concluded that the Veteran's peripheral neuropathy 
was more likely than not responsible for the bulk of the 
Veteran's balance difficulties, weak lower leg and foot 
musculature, wide based gait, and symmetrically numb feet 
and lower legs, which was not a service-connected injury. 
The examiner found that peripheral neuropathy, along with 
peripheral vascular disease, were more likely than not 
responsible for the Veteran's lower extremity 
symptomatology.   

Initially, the Board notes that prior to October 26, 2012, 
the evidence of record does not demonstrate that the Veteran 
was prescribed bed rest by a physician.  As such, the 
Veteran does not satisfy the criteria for an increased 
rating under Diagnostic Code 5243 for intervertebral disc 
syndrome because the record does not show documented periods 
of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, the Board finds that he is not entitled to 
higher disability ratings based upon incapacitating episodes 
at any time prior to October 26, 2012. 

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to higher ratings based upon his 
combined orthopedic and neurological manifestations. 

Turning first to orthopedic manifestations, VA and private 
treatment records prior to October 26, 2012 recorded 
complaints of severe pain and numbness in the lower back.  
The condition was noted to be worsening with age and 
contributed to the Veteran's need for assistive devices for 
ambulation.  The Veteran complained of severe back pain.  
While on VA examination in February 2010 range of motion 
studies were not possible due to balance problems, straight 
leg raise was to 20 degrees with pain in the right leg, and 
to 40 degrees in the left leg.  Of note, on VA spine 
examination two years later, the flexion of the lumbar spine 
was to 20 degree with pain.  Hence, the Board finds that 
after resolving reasonable doubt in the Veteran's favor, a 
higher 40 percent rating is warranted for the period of the 
claim prior to October 26, 2012, as forward flexion of the 
thoracolumbar spine was likely consistent with limitation to 
30 degrees when considering pain and functional loss.  See 
38 C.F.R. § 4.40; Mitchell, supra.  An even higher 50 
percent rating is not warranted during this period, as the 
evidence does not demonstrate unfavorable ankylosis of the 
entire thoracolumbar spine.

Resolving reasonable doubt in his favor, a higher disability 
rating of 40 percent is warranted for limitation of motion 
of the lumbar spine for the period of the claim prior to 
October 26, 2012.  

To the extent that the Veteran's low back disability has 
neurological manifestations, the Veteran was assigned a 10 
percent disability rating for right-sided radiculopathy 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  He has 
appealed for a higher rating.  

VA and private treatment records prior to October 26, 2012, 
recorded complaints 
of pain and numbness in the lower extremities, along with 
gait problems, and difficulties with ambulation and balance.  
However, the clinicians who treated the Veteran attributed 
his neurologic complaints to the nonservice-connected 
neuropathy.  Specifically, on neurological evaluation in 
April 2011 sensory examination was inconsistent with a 
radiculopathic pattern.  Rather, the distal sensory loss was 
circumferential and suggestive of neuropathy.  The Veteran's 
neuropathy was attributed to alcohol abuse and is not 
service-connected.  Consistent with these findings, 
following an examination of the Veteran in February 2010, 
the VA examiner, a neurologist, diagnosed back pain 
associated with right and left sciatica and opined that 
while the condition was productive of significant pain, the 
increase in neurologic damage was not likely due to the 
service-connected disability.  Instead, the neurologist 
found the Veteran's peripheral neuropathy was more likely 
than not responsible for the bulk of the Veteran's balance 
difficulties, weak lower leg and foot musculature, wide 
based gait, and symmetrically numb feet and lower legs, and 
was not a service-connected injury.  It was further noted 
that the nonservice-connected peripheral neuropathy, along 
with peripheral vascular disease, were more likely than not 
responsible for the Veteran's lower extremity 
symptomatology.  As such, despite the Veteran's symptoms, 
they are the result of nonservice connected conditions that 
are unrelated to his lumbar spine condition.  As the 
Veteran's neurological complaints affecting the right and 
left lower extremities were attributed to the nonservice 
connected neuropathy and peripheral vascular disease, it 
cannot be considered in evaluating his right lower extremity 
sciatica.  38 C.F.R. § 4.14 (the use of manifestations not 
resulting from service connected disability for evaluating a 
service connected disability is to be avoided).  

Thus, prior to October 26, 2012, the Veteran's right leg 
sciatica was characterized by subjective complaints of pain, 
which equates to involvement that is wholly sensory and mild 
in severity.  In the absence of evidence showing moderate 
incomplete paralysis of the sciatic nerve due to right leg 
radiculopathy, the criteria for a rating higher than 10 
percent under Diagnostic Code 8520 have not been met.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

The Board further finds that prior to October 26, 2012, the 
preponderance of the evidence is against a finding of any 
additional neurological impairment, including but not 
limited to loss of bowel or bladder control, consistent with 
a separate and distinct neurological disability associated 
with the Veteran's lumbar spine disability warranting a 
separate compensable rating.  Additionally, as the left 
lower extremity neurological complaints were attributed to 
nonservice-connected conditions, the evidence does not 
support the assignment of a separate compensable rating for 
left leg radiculopathy prior to October 26, 2012.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1 (2012). 

In sum, affording the Veteran the benefit of the doubt, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine with complaint of sciatic left lower 
extremity supports the criteria for a 40 percent disability 
rating, and not higher, based on limitation of motion of the 
lumbar spine prior to October 26, 2012.  The Board finds 
that the preponderance of the evidence is against the 
assignment of disability rating higher than 10 percent for 
the service-connected right lower extremity sciatica prior 
to October 26, 2012.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board acknowledges that the February 2013 rating 
decision concluded that the Veteran's lower extremity 
neuropathy was as likely as not related to his service-
connected low back disability based on the October 26, 2012 
VA examination.  However, such conclusion was based on a 
statement by a nurse practitioner that she could not render 
an opinion.  The rating decision did not weigh other 
contrary evidence of record, to include the negative opinion 
in 2010 by a neurologist.  In addressing the claim for 
increase for the period prior to October 26, 2012, the Board 
finds the evidence and opinions rendered during that period 
to be significantly more probative of the level of service-
connected disability during that period.  While the Appeals 
Management Center has chosen to interpret a nonopinion by a 
nurse practitioner rendered on October 26, 2012 as being a 
favorable opinion, the Board is not bound by such conclusion 
for purposes of adjudicating the claim for a higher rating 
during the period prior to October 26, 2012.  McBurney v. 
Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the 
final trier of fact, is not constrained by favorable 
determinations below."). 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  The Board has 
considered the various diagnostic codes for evaluating the 
lumbar spine, but finds that his symptomatology is adequately 
addressed by the evaluations assigned.  Indeed, the current 
objective findings support only a 40 percent rating for 
degenerative disc disease of the lumbar spine with complaint 
of sciatic left lower extremity, and a separate rating of 10 
percent for right lower extremity sciatica, prior to October 
26, 2012.  The Veteran's disability ratings contemplate 
industrial impairment and frequent periods of hospitalization 
have not been demonstrated during the appeal period.  Thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned 40 and 10 percent schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a disability rating of 40 percent for 
degenerative disc disease of the lumbar spine with complaint 
of sciatic left lower extremity, prior to October 26, 2012, 
is granted.

A disability rating in excess of 10 percent for sciatica of 
the right lower extremity, prior to October 26, 2012, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


